Case 4:17-cr-00724 Document 145 Filed on 06/23/20 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

United States of America
Notice of Resetting
versus
Criminal H-17-724-1
Luis De Jesus Rodriguez

WM WWM LM LM LM

 

You are directed to appear for a
Hearing on Potential Conflict

on
July 22, 2020
1:30 p.m.

before
Judge Lynn N. Hughes
Courtroom 11-C, Eleventh Floor
United States Courthouse
515 Rusk Avenue
Houston, Texas 77002

Defendant(s) required to attend: yes

 

Copies: AUSA Kate Suh
Defense Counsel Christopher Downey
U.S. Probation Office |

 

David J. Bradley,
Clerk of Court

» Ha (alia June 23, 2020,

Deputy Clerk Date
